This is an appeal from a decree of the court of chancery, dismissing a bill of complaint which sought to set aside a set-off effected by the defendant, Franklin-Washington Trust Company, against funds of Eleder-Hickok Company, Incorporated.
We have examined the proofs and find that the bill of complaint was properly dismissed.
The decree is affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 13.
For reversal — None. *Page 291